Case 1:20-cv-01174-PLM-PJG ECF No. 6-5, PageID.282 Filed 12/07/20 Page 1 of 2




                  EXHIBIT D
11/25/2020   Case 1:20-cv-01174-PLM-PJG     ECF
                                     Michigan        No.
                                              athletics    6-5,eight
                                                        reports   PageID.283          Filed
                                                                     positive COVID tests      12/07/20
                                                                                          in weekly update Page 2 of 2




 WOLVERINES


Michigan athletics reports eight COVID-
19 test results this week
Orion Sang Detroit Free Press
Published 4:49 p.m. ET Nov. 20, 2020


The Michigan athletic department announced Friday afternoon that it recorded eight positive
COVID-19 test results between Nov. 14-20.

Of the eight positives, seven were from student-athletes, while the other was from a staff
member.

Since the Wolverines began testing and releasing weekly updates, they have conducted
21,576 total tests, with 177 positive results.

There have been 17,099 tests administered to student-athletes, with 158 positive tests. 5,810
tests have been administered to staff members, with 19 positive tests.

[ MSU's COVID-19 numbers drop; 4 athletes, 1 staff member test positive ]

It is the third consecutive week that Michigan has reported single-digit positive tests (nine
last week, nine the week before that). The Wolverines reported a new single-week high of 26
positive tests roughly one month ago, on Oct. 23, but seem to have limited an outbreak
within the athletic department based on the past month's updates.

In addition to the football team, which enters its fifth week in competition, the ice hockey
team began play last week while the men's and women's basketball teams gear up for
competition in the coming week.

[ How and why Michigan State football's game with Maryland got canceled ]

Contact Orion Sang at osang@freepress.com. Follow him on Twitter @orion_sang. Read
more on the Michigan Wolverines and sign up for our Wolverines newsletter.




https://www.freep.com/story/sports/college/university-michigan/wolverines/2020/11/20/michigan-athletics-covid-update/6361222002/   1/1
